Name: Council Regulation (EEC) No 1298/78 of 6 June 1978 amending Regulation (EEC) No 1111/77 laying down common provisions for isoglucose
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 6 . 78 Official Journal of the European Communities No L 160/9 COUNCIL REGULATION (EEC) No 1298/78 of 6 June 1978 amending Regulation (EEC) No 1111/77 laying down common provisions for isoglucose THE COUNCIL OF THE EUROPEAN COMMUNITIES, able supplies and sales opportunities ; whereas Article 9 of Regulation (EEC) No 1111/77 should therefore be amended accordingly ; Whereas the markets in sugar and isoglucose are closely linked; whereas there are structural surpluses in the Community sugar sector; whereas , this being so, any Community decision on one of these products necess ­ arily affects the other; whereas, therefore, the future Community policy on sugar and sugar substitutes should be an overall one ; whereas , since the quota sys ­ tem for sugar applies until 30 June 1980, the same duration should be fixed for the levy system on isoglu ­ cose, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment (*), Having regard to the opinion of the Economic and Social Committee ( 2), Whereas Council Regulation (EEC) No 1111 /77 of 17 May 1977 laying down common provisions for isoglu ­ cose (3 ), as last amended by Regulation (EEC) No 706/78 (4), provides inter alia for a production levy system to apply until 30 June 1979 ; whereas for the last period of application the amount of the production levy on isoglucose is to be equal to that of the levy provided for in Article 27 of Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common or ­ ganization of the market in sugar ( 5), as last amended by Regulation (EEC) No 705/78 ( 6); Whereas for the first period of application Regulation (EEC) No 1111/77 has already fixed, as a transitional measure, a maximum levy of five units of account per 100 kilograms of dry matter which in the present state of the sugar market can be considered as the actual amount of the levy on isoglucose during that period ; whereas , after the first period of application of the levy system, the principle of equal levies on sugar and iso ­ glucose should be reviewed and should be abandoned when the levy on sugar exceeds the amount considered to be the difference between the price of sugar fixed in the light of the existing quota system and the price which would have been fixed in the absence of that system, in order to maintain the balance between avail ­ Article 1 Regulation (EEC) No 1111 /77 is hereby amended as follows : 1 . Article 8 shall be replaced by the following : 'Article 8 1 . Article 9 shall be applicable to the periods cor ­ responding to the 1978 /79 and 1979/80 sugar years . 2 . The Council shall adopt before 1 January 1980, in accordance with the procedure laid down in Article 43 (2 ) of the Treaty, the system applicable with effect from 1 July 1980 .' 2 . Article 9 shall be replaced by the following: 'Article 9 1 . Member States shall charge a production levy on manufacturers of isoglucose. 2 . For production carried out during the period 1 July 1978 to 30 June 1979, the levy shall be five units of account per 100 kilograms of dry matter.( J ) OJ No C 85 , 10 . 4 . 1978 , p. 31 . (2) OJ No C 101 , 26. 4 . 1978 , p. 10 . ( 3 ) OJ No L 134, 28 . 5 . 1977, p. 4 . (4 ) OJ No L 94, 8 . 4 . 1978 , p. 5 . ( 5 ) OJ No L 359, 31 . 12. 1974 , p. 1 . (  6) OJ No L 94, 8 . 4 . 1978 , p. 1 . However, if for the same period the production levy provided for in Article 27 of Regulation (EEC) No 3330/74 is less than five units of account, an No L 160/ 10 Official Journal of the European Communities 17. 6 . 78 amount equal to the production levy provided for in the abovementioned Regulation shall apply. 3 . The Council , acting by a qualified majority on a proposal from the Commission, shall fix, without prejudice to the principle laid down in the second subparagraph of paragraph 2, at the same time as the derived intervention prices referred to in Article 3 of Regulation (EEC) No 3330/74, the amount of the levy on production carried out during the period 1 July 1979 to 30 June 1980 . 4 . The detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 12 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 July 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 6 June 1978 . For the Council The President K. B. ANDERSEN